IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Allegheny County                   :
Department of Public Works,        :
                 Petitioner        :
                                   :
             v.                    :
                                   :
Commonwealth of Pennsylvania,      :   No. 473 F.R. 2015
                Respondent         :

                                ORDER


             AND NOW, this 5th day of December, 2019, IT IS HEREBY
ORDERED that the above-captioned opinion filed October 24, 2019, shall be
designated OPINION rather than MEMORANDUM OPINION and it shall be
reported.




                                 __________________________________
                                 CHRISTINE FIZZANO CANNON, Judge